UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6549


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SIRONDA LAVYREE SANDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:09-cr-00020-F-1)


Submitted:   June 4, 2014                 Decided:   June 25, 2014


Before DUNCAN and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sironda Lavyree Sanders, Appellant Pro Se.    Jennifer P. May-
Parker,   Assistant  United States  Attorney,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sironda Lavyree Sanders appeals the district court’s

order   denying   her   a     sentence   reduction   under   18    U.S.C.

§ 3582(c)(2) (2012).        We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.       See United States v. Sanders, No. 5:09-

cr-00020-F-1 (E.D.N.C. Apr. 1, 2014).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this Court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    2